Title: From John Adams to John Mitchell, 19 June 1813
From: Adams, John
To: Mitchell, John



Sir
Quincy June 19. 1813

I have received the Letter you did me the honour to write me on the first of this month, with a parcel containing Letters from J.Q. Adams Esq in Russia to his Father, his Mother; his Brother & his Sons, with one to Robert Fulton of N. York committed to your care by H. H. Cogswell Esqr Secretary of the Province by Order of his Excellency Sir John C Sherbrook the Commander in Chief.
My thanks are due to you, Sir and to the Secretary for your kind attentions and the trouble you have both had upon this occasion, and above all I pray you to present my respectful compliments to Sir John Sherbrook and my best thanks for his generous politeness, in permitting these letters from Mr Adams so precious to his family, to be transmitted to them.
I have forwarded the letter to Robert Fulton Esqr in N. York by the mail, and have the honor to be Sir your obliged Servant

John Adams.